Citation Nr: 9913448	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right lower extremity 
aneurysm of the popliteal artery and residuals thereof, 
including as secondary to service-connected left leg shrapnel 
wound residuals with retained fragments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.

The appeal arises from the May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying service connection for right 
lower extremity aneurysm of the popliteal artery and 
residuals thereof, including as secondary to left leg 
shrapnel wound residuals with retained fragments. 

The Board previously reviewed and remanded the appealed claim 
in March 1996, to afford the veteran the opportunity to 
submit additional evidence of treatment for his right lower 
extremity aneurysm of the popliteal artery and residuals 
thereof, and for RO issuance of a Supplemental Statement of 
the Case addressing the claim on the basis of secondary 
service connection.  

By an October 1996 rating decision, the RO, in pertinent 
part, granted service connection for varicose veins of the 
left lower extremity as secondary to the veteran's service-
connected left leg shrapnel wound but denied service 
connection for varicose veins of the right lower extremity 
including as secondary to left leg shrapnel wound residuals 
with retained fragments.  

The Board in June 1997 again reviewed and remanded the 
veteran's claim, on this occasion including to obtain private 
medical records previously under VA control (reviewed by a VA 
examination in July 1996) but not included in the claims 
file.  Those private records, including for a private 1996 
hospitalization for deep vein thrombosis of the right lower 
extremity, have been obtained and associated with the claims 
file.  

The RO in March 1998 issued a Supplemental Statement of the 
Case reviewing the veteran's appealed claim and denying 
service connection for a right lower extremity aneurysm of 
the popliteal artery and residuals thereof, including as 
secondary to left leg shrapnel wound residuals with retained 
fragments.


FINDINGS OF FACT

1.  A right lower extremity aneurysm of the popliteal artery 
was first manifested many years post service.  

2.  Medical evidence has not been presented causally linking 
the veteran's right lower extremity aneurysm of the popliteal 
artery to his period of service.  

3.  Medical evidence has not been presented showing that the 
veteran's right lower extremity aneurysm of the popliteal 
artery was incurred secondary to or aggravated by his 
service-connected left leg shrapnel wound residuals with 
retained fragments.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for right lower extremity 
aneurysm of the popliteal artery and residuals thereof.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1940 to 
October 1945.

As an initial matter, the Board notes that the veteran 
submitted a hand-written note to the Board in April 1999, and 
the RO has not had the opportunity to review the veteran's 
claim in light of that statement.  However, while the veteran 
discusses the nature and extent of his service connected left 
leg shrapnel wound residuals with retained fragments, the 
Board finds the new evidence, with respect to the claim for 
service connection for a right lower extremity aneurysm of 
the popliteal artery and residuals thereof secondary to the 
veteran's left leg shrapnel wound residuals with retained 
fragments, to be essentially duplicative of previously 
submitted statements as to the nature or severity of the 
service connected left leg shrapnel wound residuals with 
retained fragments.  Hence a remand to allow the RO to review 
the appealed claim in light of this additional statement is 
not necessary to fulfill requirements of due process prior to 
Board adjudication of the appealed claim.  

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection is also warranted where 
the evidence shows that a chronic disability has been caused 
or aggravated by an already service-connected disability. 38 
C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his or her claims are well grounded.  A claim 
is well grounded when it is plausible.  In Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990), the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (the Court) 
held that a plausible claim is one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive, but only plausible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611(1992).   If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

The Court has determined that the three-prong analysis of 
well-groundedness in Caluza, above, applies to claims of 
entitlement to secondary service connection based on 
aggravation, in addition to applying to direct service 
connection claims.  Chelte v. Brown, 10 Vet App 268 (1997) 
(finding a claim of entitlement to service connection, based 
upon aggravation pursuant to 38 C.F.R. § 3.306, to be not 
well grounded).

In this case the veteran contends that he is entitled to 
service connection for right lower extremity aneurysm of the 
popliteal artery and residuals thereof secondary to left leg 
shrapnel wound residuals with retained fragments, or, in the 
alternative, that the right lower extremity aneurysm of the 
popliteal artery and residuals thereof are otherwise causally 
related to his period of service.  He therefore contends that 
he is entitled to service connection for right lower 
extremity aneurysm of the popliteal artery and residuals 
thereof.  

Service connection is in effect for the residuals of a wound 
of the left upper thigh, involving Muscle Group XVII, 
evaluated as 50 percent disabling.

The veteran's service medical records are negative for any 
complaints, findings, diagnoses, or treatments referable to a 
right lower extremity aneurysm of the popliteal artery.

At an October 1993 RO personal hearing, the veteran's 
representative informed that the veteran was contending that 
the right lower extremity aneurysm of the popliteal artery 
was directly attributable to stress and strain caused by the 
veteran's service-connected left leg shrapnel wound residuals 
with retained fragments.  The veteran testified that the left 
leg was wounded in service when a mortar shell exploded and 
damaged the left thigh, with fragments in the thigh.  He 
informed that he had been issued a brace for the left leg and 
a cane to assist with ambulation.  However, he informed that 
he could not wear the brace.  The veteran testified that 
aside from his left leg disability he currently suffered from 
very severe pain in the right leg from the hip down to the 
foot.  He informed, in effect, that his right leg had been 
operated on approximately four years prior to correct the 
aneurysm in his right leg. He explained, in effect, that he 
believed the right lower extremity aneurysm of the popliteal 
artery was attributable to his service-connected left leg 
shrapnel wound residuals with retained fragments because his 
left leg had always been weaker after the wounding, and so he 
must have put much weight on the right leg to compensate, 
causing problems with the right leg, including his popliteal 
artery aneurysm.  However, he testified, in effect, that he 
had asked his private physicians about this theory but they 
did not agree with it.  He also testified that his physicians 
never said that his right leg was as severe as it was because 
of his left leg.  
  
In a December 1993 statement, and in other statements within 
the claims file, the veteran informed, in pertinent part, 
that his service-connected left leg shrapnel wound residuals 
with retained fragments were exceedingly debilitating, with 
increasing debilitation from separation from service until 
the present.  

Private medical records from the Riverview Medical Center, 
Red Bank, New Jersey, include a record of hospitalization 
from December 1988 to January 1989, including for surgical 
correction of a right lower extremity aneurysm of the 
popliteal artery.  While the claims file contains further 
treatment records from that facility including for that 
aneurysm condition, these records include no assessment of an 
etiology for the right lower extremity aneurysm of the 
popliteal artery and residuals thereof, including none as 
related to the veteran's period of service or his left leg 
shrapnel wound residuals with retained fragments.  

In an April 1996 medical consultation by Dr. F. Gilbertson of 
the Riverview Medical Center, that physician evaluated the 
veteran for his right lower extremity thrombotic condition 
and disabilities related or potentially related thereto.  
While the physician noted the veteran's left leg shrapnel 
wound residuals with retained fragments and his right lower 
extremity aneurysm of the popliteal artery and residuals 
thereof, he drew no conclusions causally relating those two 
conditions, and made no medical statements as to the etiology 
of the right lower extremity aneurysm of the popliteal artery 
and residuals thereof.  

A July 1997 letter from S. S. Jurewicz, M.D., includes an 
opinion as to a causal link between the veteran's left leg 
shrapnel wound residuals with retained fragments and post 
phlebitis syndrome of the right lower extremity, but contains 
no such opinion related to the veteran's right lower 
extremity aneurysm of the popliteal artery and residuals 
thereof.  Accordingly, that opinion letter does not support 
the appealed claim.  

In a July 1996 VA examination report, the examiner assessed 
that the varicosities of the veteran's right lower extremity 
could be due to the veteran's left leg shrapnel wound, as a 
result of altered weight bearing.  That examiner also opined 
that there was no connection between the original service-
connected injury and the aneurysm.  

At a December 1997 VA examination of the veteran's arteries 
and veins for compensation purposes, the veteran was noted to 
be a 79 year old male who had separated from service in 
October 1945.  His history of shrapnel injury to the left leg 
in service was noted, as was a history of right leg 
thrombophlebitis.  The veteran reported suffering from 
difficulties with his right leg for many years, with 
thrombophlebitis diagnosed four or five years prior to the 
examination.  He reported being told he had blood clots, and 
he reported previously being treated with Coumadin, though 
not recently due to treatment complications.  The veteran 
also reported developing an aneurysm in the right leg, 
especially in the posterior aspect of the knee, for which he 
reportedly underwent surgery eight years prior.  Objectively, 
the veteran was well-built and well-nourished with normal 
carriage and posture, though with an antalgic gait.  The 
right leg was discolored from the foot to the midpoint of the 
leg, with swelling.  Pedal edema was approximately 3+.  The 
right foot was warm to touch.  Superficial varicose veins 
with discoloration were present in the right foot and ankle 
area.  There was an approximate 18 inch scar extending from 
the right mid thigh to the mid leg from aneurysm surgery.  
There was no skin ulceration in the right leg.  The left 
lower extremity had 1+ ankle edema, superficial varicose 
veins, a dorsalis pedis pulse present, and foot warm to the 
touch. The examiner diagnosed superficial varicose veins; 
thrombophlebitis; chronic venous insufficiency in the right 
leg; and superficial varicose veins in the left leg.  An 
opinion from the vascular clinic was to the effect that the 
left leg shrapnel wound residuals had no relation to the 
chronic venous insufficiency in the right leg.  No opinion 
was proffered regarding a causal relationship between the 
left leg shrapnel wound residuals with retained fragments and 
the right lower extremity aneurysm of the popliteal artery 
and residuals thereof.  

While the veteran has testified, in effect, that he believes 
his right lower extremity aneurysm of the popliteal artery 
and residuals thereof are due to his left leg shrapnel wound 
residuals with retained fragments, his statements are lay 
statements and therefore not medical statements such as are 
required to establish a causal link between left leg shrapnel 
wound residuals with retained fragments and right lower 
extremity aneurysm of the popliteal artery and residuals 
thereof to make his claim well grounded.  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski,  
2 Vet.App. 492 (1992).  Hence lay testimony is not competent 
evidence to support contentions of medical causation or 
medical diagnosis; competent medical evidence is required.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Accordingly, the veteran's lay statements cannot provide the 
causal nexus between his service-connected left leg shrapnel 
wound residuals with retained fragments and his right lower 
extremity aneurysm of the popliteal artery required to make 
his claim well grounded; cognizable (medical) evidence on the 
that question of causation, or etiology, would be required to 
establish that link.  Caluza; Tidwell.  In fact, the July 
1996 VA examiner has specifically found there to be no such 
causal relationship.  The veteran has also testified that his 
doctors specifically denied any such cause and effect 
relationship.

In the absence of cognizable (medical) evidence to the effect 
that the veteran's right lower extremity aneurysm of the 
popliteal artery and residuals thereof was incurred or 
aggravated as a result of the veteran's service-connected 
left leg shrapnel wound residuals with retained fragments, 
and in the absence of cognizable (medical) evidence otherwise 
causally linking the veteran's right lower extremity aneurysm 
of the popliteal artery, first manifested many years post 
service, to his period of service, the Board must find that 
the veteran's claim for service connection for right lower 
extremity aneurysm of the popliteal artery and residuals 
thereof not well grounded on both a direct basis and as 
secondary to service-connected left leg shrapnel wound 
residuals with retained fragments.  Caluza; Tidwell.

The Board has considered the veteran's hearing testimony in 
making its decision.  As noted earlier, however, the veteran 
is not competent to offer an opinion as to medical diagnosis 
or etiology.  His testimony is considered credible insofar as 
he described his current symptoms and belief in the merits of 
his claim.  His testimony does not provide a basis for an 
allowance of the claim herein.


ORDER

As the veteran has not submitted a well-grounded claim for 
service connection for a right lower extremity aneurysm of 
the popliteal artery and residuals thereof on a direct or 
secondary basis, his appeal is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

